Citation Nr: 1126316	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-24 545	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, status post prostatectomy, from October 1, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, from April 7, 2008.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Wichita, Kansas RO, which granted service connection for residuals of prostatectomy, due to prostate cancer, evaluated as 100 percent, effective April 7, 2008, and as 40 percent effective from October 1, 2008.  That rating action also granted service connection for diabetes mellitus, type II, evaluated as 20 percent disabling effective from April 7, 2008.  

Because the initial rating assigned for residuals of prostate cancer was 100 percent, which is the highest rating assignable, the Board will only analyze the period from October 1, 2008, when the 40 percent rating became effective.

(The decision below addresses the claim for a higher initial rating for diabetes.  The claim for a higher rating for residuals of prostate cancer is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of insulin and a restricted diet, but does not require the regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2008 from the RO to the Veteran, which was issued prior to the RO decision in October 2008.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Consequently, this letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this rating issue.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  The report includes all that is necessary to rate the disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's initial claim for service connection was received in April 2008.  Submitted in support of the claim were VA progress notes dated from January 2008 to April 2008.  These records indicate that the Veteran was diagnosed with diabetes mellitus, and was treated with insulin and oral medications.  In January 2008, the Veteran was seen for evaluation of diabetes mellitus; the assessment was diabetes mellitus that was poorly controlled.  

The Veteran was afforded a VA examination in September 2008.  At that time, it was noted that the Veteran had been in his primary care physician's office and stated that he was craving sugar; he was found to have a high blood sugar of 500.  He was admitted to Wesley medical center and was there for 5 days; he has been on insulin since.  It was noted that control has been fair to good; he did have dietician counsel when he was diagnosed.  It was also noted that the Veteran takes insulin more than once daily.  It was noted that the Veteran has not been treated for hypertension.  He sees his diabetic care provider on a monthly basis or less often.  It was also noted that the Veteran was instructed to follow a restricted or special diet.  The Veteran indicated that he is restricted in his ability to perform strenuous activities; he explained that, if he is going to participate in activities in the heat, he has to make sure that he has some snack with him.  The Veteran related that he had had three episodes in the past year when his wife had to call EMS due to low blood sugar and his unresponsiveness.  He noted that Glucagon injection was given and the situation resolved; he did not need to go to the hospital.  

The examiner noted that there were no cardiac symptoms related to the diabetes.  There were no visual symptoms, no symptoms of peripheral neuropathy, and no diabetic nephropathy.  On examination, blood pressure readings were 128/80, 132/78, and 130/78.  The cardiovascular system had normal rate and rhythm, with no murmurs, clicks or rubs.  An eye examination was reported as normal.  A neurological examination was also unremarkable.  Deep tendon reflexes were 2+ in the upper and lower extremities.  The pertinent diagnosis was diabetes mellitus, type 2.  There was no visual impairment, no cardiovascular disease, no kidney disease, and no neurological disease noted.  It was noted that the Veteran had erectile dysfunction which was related to his diabetes mellitus.  

Records from April 2009 to August 2010 were received.  During a clinic visit in December 2009, it was noted that the Veteran was encouraged to exercise.  The Veteran was seen at the hematology and oncology clinic in February 2010, at which time it was noted that he was doing well although he was still impotent; it was also noted that in January 2010, his PSA was 0.  During a clinical visit in June 2010, the examiner talked to the Veteran about increasing his insulin; he did not want to increase his insulin but was willing to try other medications.  At that time, it was noted that he had no other complaints or concerns.  

The Veteran was afforded another VA examination in October 2010.  At that time, the Veteran stated that he followed his diet pretty well.  The Veteran indicated that he walked 30 minutes a day, 7 days a week, and he did some stretching.  It was noted that he was on Metformin years ago, and it was added again in the past three months to get better control.  It was also noted that the Veteran had issues in the past with low blood sugar, but it seemed to have stabilized since he was last seen.  It was reported that his current treatment included both insulin and oral medication, with him using insulin more than once daily.  There was no history of diabetes related hospitalization or surgery.  There was no myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, valvular heart disease, congestive heart failure, or any heart disease.  The Veteran did not require medication for heart disease.  There were no episodes of hypoglycemic reactions or ketoacidosis.  It was noted that the Veteran was instructed to follow a restricted or special diet.  It was further noted that the Veteran was not restricted in his ability to perform strenuous activities.  No symptoms of peripheral neuropathy were found, and no diagnosis or treatment for hypertension was found in the records.  The pertinent diagnosis was diabetes mellitus, type 2.  The examiner stated that the evidence did not show visual impairment, cardiovascular disease, kidney disease, neurologic disease, or amputation.  The examiner noted that the Veteran was self employed, although he stated that he did not work much anymore.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  After review of the evidentiary record, the Board concludes that the Veteran's diabetes has not significantly changed and a uniform evaluation is warranted since the effective date of the award of service connection-April 7, 2008.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran's diabetes mellitus has been rated 20 percent disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the severity of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); contrast Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  This is especially so where the criteria for the lesser rating contemplates 2 of the 3 criteria for the 40 percent rating.  

The evidence overall reflects that the Veteran's diabetes continues to meet the 20 percent criteria as he is shown to require insulin and restricted diet and oral hypoglycemics.  However, there is no indication that his treating physicians have regulated his activities. None of the medical records suggest any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  In fact, during the October 2010 VA examination, it was specifically noted that the Veteran was not restricted in his ability to perform strenuous activities secondary to diabetes.  Nor is there evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against a the claim for a higher rating.  

Although the Veteran has reported that his diabetes is uncontrolled and that his blood sugar fluctuates, there is no indication that he has been hospitalized due to episodes of ketoacidosis or hypoglycemic reactions; nor does he visit a diabetic care provider regularly, and as noted above, the salient point is that there has no restriction on his activities.

The Board has considered the Veteran's contentions regarding his inability to perform certain activities as a result of his service-connected type II diabetes mellitus; however, the Board finds that the competent evidence demonstrates that any restriction of his activities is not medically required.  In fact, during a clinical visit in December 2009, the Veteran was encouraged to exercise.  During the October 2010 VA examination, the Veteran indicated that he walked 30 minutes a day, 7 days a week, and he did some stretching exercises.  Consequently, for the reasons articulated above, the Board finds that the preponderance of the evidence is against the claim.

Finally, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disorder has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, and in the absence of any problems not contemplated by the schedule, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

When the Veteran was seen in January 2008, it was reported that a biopsy report had revealed adenocarcinoma of the prostate; the diagnosis was cancer of the prostate.  Thereafter, in March 2008, the Veteran underwent a radical retropubic prostatectomy, bilateral pelvic lymph node dissection and bilateral nerve sparing.  The pertinent diagnosis was prostate cancer, status post radical retropubic prostatectomy.  

A genitourinary examination was also conducted in September 2008.  It was noted that he was in a cancer study for 5 years; he was told that his prostatectomy did not get everything, but no lymph nodes were involved.  The Veteran reported that side effects included nocturia, with dribbling, especially with cough or pressure; he also reported erectile dysfunction.  The Veteran reported the frequency of daytime voiding as less than one hour, and voiding 4 times per night.  The Veteran also reported that he used absorbent material that must be changed 3 to 4 times a day.  There was no history of recurrent urinary tract infections, no history of obstructed voiding, no history of renal dysfunction or renal failure, no cardiovascular symptoms, and no history of nephritis.  An examination of the bladder was reported as normal.  It was noted that the Veteran was currently employed and had lost one week of work during the last year.  The pertinent diagnosis was status post radical prostatectomy for prostate cancer, with subjective residual complaint of urinary dribbling, frequency and erectile dysfunction.  

Subsequently received medical records, including VA as well as private treatment reports, dated from April 2009 to August 2010, show that the Veteran received follow-up evaluation for his prostate cancer.  Significantly, these records indicate that the Veteran apparently received radiation therapy for prostate cancer from April 2009 to June 2009.  

A genitourinary examination was also conducted in October 2010.  It was noted that, since his last examination, the Veteran received radiation treatment for 7 weeks.  He had had no treatment since then, with no recurrence.  There was no history of trauma to the genitourinary system.  The Veteran reported urgency and dribbling.  He reported daytime voiding every 1 to 2 hours; he reported voiding anywhere from 0 to 8 times at night.  The Veteran reported urinary dribbling with cough.  The Veteran also reported wearing a protective garment if out in public for extended period about 2 times per week.  He reported wearing of absorbent materials that must be changed less than 2 times per day.  There was no history of recurrent urinary tract infections, no history of obstructed voiding, no history of renal dysfunction or renal failure, no cardiovascular symptoms, and no history of nephritis.  On examination, there was no abdominal or flank tenderness.  An examination of the bladder was reported as normal.  It was noted that the residuals of the cancer and its treatment included urinary dribbling, frequency and erectile dysfunction.  His PSA level was 0.0 mg.  There was symmetric renal activity.  It was noted that the Veteran was self employed, although he stated that he did not work much anymore.  The diagnosis was status post radical prostatectomy and radiation therapy for prostate cancer, with subjective residual complaint of urinary dribbling, frequency, and erectile dysfunction; he was stable with current PSA of 0.0 mg.  The examiner observed that the Veteran's disorder did not have any effects on his daily activities.  

The Veteran's prostate cancer residuals have been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7528.  He has been assigned a 40 percent disability rating since October 1, 2008.  (As noted in the introduction to this decision, he was rated at 100 percent from April 7, 2008, to October 1, 2008.)  The criteria state that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, a 100 percent rating for malignant neoplasms of the genitourinary system shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the residuals are to be rated as voiding or renal dysfunction, whichever is predominant.  

Under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

What is significant about the rating criteria relative to the facts of this case is that the Veteran apparently underwent surgery in March 2008 and a "therapeutic procedure" (radiation treatment) beginning in about April 2009 and ending in about June 2009.  Consequently, the question is raised regarding the assignment of a 100 percent rating, the propriety of its termination by the agency of original jurisdiction (AOJ), and whether the April to June 2009 treatment warranted another six-month period where 100 percent is assigned.  

In order to address these questions, the case is REMANDED to the AOJ for the following actions:

1.  The Veteran should be contacted and asked to identify the sources of all treatment for residuals of his prostate cancer.  All sources should be contacted in order to obtain records that may have been prepared since the October 2010 examination.  Also, the AOJ should obtain records as necessary to determine the exact date of termination of radiation treatment, which apparently was in about June 2009.

2.  The Veteran should thereafter be scheduled for a VA examination to determine current residual disability caused by prostate cancer and treatments therefor.  All findings necessary to apply potentially applicable rating criteria relative to voiding dysfunction or urinary tract infection should be made.

3.  The AOJ should re-adjudicate the claim for a higher rating since October 1, 2008.  Consideration should include the propriety of termination of the 100 percent rating in light of the evidence showing the need to treat with radiation in about April 2009 for a recurrence.  The provisions of 38 C.F.R. § 3.105(e) should be applied when changing the evaluation.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran should be given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


